CALVERT WORLD VALUES FUND, INC. ADMINISTRATIVE SERVICES AGREEMENT REVISED AND RESTATED SCHEDULE A Listed below are Funds that are entitled to receive administrative services from Calvert Administrative Services Company* ("CASC") under the Administrative Services Agreement dated March 1, 1999, and which will pay annual fees to CASC pursuant to the Agreement. Calvert International Equity Fund Class A 0.35% Class B 0.35% Class C 0.35% Class I 0.15% Class Y 0.35% Calvert Capital Accumulation Fund Class A 0.25% Class B 0.25% Class C 0.25% Class I 0.10% Class Y 0.25% Calvert International Opportunities Fund Class A 0.35% Class B 0.35% Class C 0.35% Class I 0.15% Class Y 0.35% For its services under this Administrative Services Agreement, CASC is entitled to receive the fee indicated above based on average net assets. The liability to pay for services under the Agreement arises at the time a Series or Class commences operations, absent waivers. CALVERT WORLD VALUES FUND, INC. BY: /s/William M. Tartikoff William M. Tartikoff Vice President and Secretary Calvert Administrative services Company BY: /s/Ronald M. Wolfsheimer Ronald M. Wolfsheimer Chief Financial and Administrative Officer and Senior Vice President Effective: January 31, 2011 *Effective 4/30/2011, Calvert Administrative Services Company will be renamed Calvert Investment Administrative Services, Inc.
